     Case: 1:18-cv-01651 Document #: 95 Filed: 10/09/18 Page 1 of 1 PageID #:529




                                            October 9, 2018

Clerk, Attention: Dorothy Brown
Circuit Court of Cook County
Richard J. Daley Center
50 W Washington Street
Chicago, IL 60602

Re: Bilek et al v. Aristeo Construction Company et al
USDC No: 1:18-cv-01651

Circuit Court No: 2018 L 001039
Dear Clerk:


A certified copy of an order entered on 09/21/2018 by the Honorable Jorge L. Alonso, remanding the
above-entitled case back to the Circuit Court of Cook County, Illinois is herewith transmitted to you for
your files.



                                                         Sincerely yours,
                                                         Thomas G. Bruton, Clerk


                                                         By:     /s/ B. Gudausky
                                                                 Deputy Clerk
